UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4044


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RASHARD DEAN BOYD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cr-00277-MOC-DCK-1)


Submitted:   July 18, 2013                    Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony E. Rollman, Enka, North Carolina, for Appellant.   Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rashard      Dean     Boyd       pled     guilty     pursuant         to    a    plea

agreement to one count each of conspiracy to commit robbery by

threat of force or violence, in violation of 18 U.S.C. § 1951

(2006), and brandishing a firearm during and in relation to a

crime      of      violence,          in         violation        of         18        U.S.C.A.

§ 924(c)(1)(A)(ii) (West Supp. 2013), and was sentenced to 235

months in prison.             Boyd’s counsel filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), stating that, in

counsel’s view, there are no meritorious issues for appeal, but

questioning      whether       Boyd     received        ineffective          assistance       of

counsel.        Boyd    has    not    filed       a   pro   se    supplemental           brief,

despite    receiving      notice        of    his      right     to    do    so,       and   the

Government has declined to file a responsive brief.                           We affirm.

            Counsel           questions           whether         counsel              rendered

constitutionally ineffective assistance.                       As counsel recognizes,

however, in the absence of conclusive evidence of ineffective

assistance of counsel on the face of the record, such claims are

not cognizable on direct appeal.                      United States v. Powell, 680

F.3d 350, 359 (4th Cir.), cert. denied, 133 S. Ct. 376 (2012).

Rather,    “[c]laims      of     ineffective           assistance       of    counsel        are

normally     raised      before       the     district         court    via       28     U.S.C.

§ 2255[.]”        Id.         Because      the    record       does    not     conclusively

establish       that    counsel       rendered        ineffective       assistance,           we

                                              2
decline to address this claim on direct appeal.                         Although Boyd’s

claim is premature, he may, of course, reassert it in a § 2255

habeas motion.

               In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                   We

therefore      affirm    the    district       court’s      judgment.       This    court

requires that counsel inform Boyd, in writing, of the right to

petition    the    Supreme      Court    of       the   United   States    for    further

review.     If Boyd requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court        for       leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Boyd.            We dispense with oral argument because the

facts   and     legal    contentions      are       adequately        presented    in    the

materials      before    this    court    and       argument     would    not     aid    the

decisional process.

                                                                                  AFFIRMED




                                              3